Case 18-33967-bjh11 Doc 1480 Filed 07/02/19                     Entered 07/02/19 20:24:19             Page 1 of 18



 Trey A. Monsour                                               Jeremy R. Johnson (Admitted Pro Hac Vice)
 State Bar No. 14277200                                        Polsinelli PC
 Polsinelli PC                                                 600 3rd Avenue, 42nd Floor
 2950 N. Harwood, Suite 2100                                   New York, New York 10016
 Dallas, Texas 75201                                           Telephone: (212) 684-0199
 Telephone: (214) 397-0030                                     Facsimile: (212) 684-0197
 Facsimile: (214) 397-0033                                     jeremy.johnson@polsinelli.com
 tmonsour@polsinelli.com


 COUNSEL TO THE DEBTORS AND
 DEBTORS IN POSSESSION

 E.P. Keiffer
 State Bar No. 11181700
 Rochelle McCullough, LLP
 325 North Saint Paul St., Suite 4500
 Dallas, Texas 75201
 Telephone: (214) 953-0182
 Facsimile: (214) 953-0185
 pkeiffer@romclaw.com

 CONFLICTS COUNSEL TO THE DEBTORS
 AND DEBTORS IN POSSESSION

                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

 In re:
                                                              Chapter 11
                                        1
 Senior Care Centers, LLC, et al.,
                                                              Case No. 18-33967 (BJH)
                           Debtors.
                                                              (Jointly Administered)
 Senior Care Centers, LLC, a Delaware limited
 liability company,

                           Debtor/Plaintiff,
                  v.
                                                              Adv. No.

 1
   The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
 number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
 Relief [Bankr. Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
 https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
 Suite 1100, Dallas, Texas 75201.


                                                          1
 69210765.2
Case 18-33967-bjh11 Doc 1480 Filed 07/02/19            Entered 07/02/19 20:24:19   Page 2 of 18



 Granite Park Bend Health Center, LLC;
 Granite Sagebrook Health Center, LLC;
 TXMS Real Estate Investments, Inc.; Granite
 Master Partners, L.P.; Hidalgo Healthcare
 Realty, LLC; CHI Javelin LLC; CHI Javelin
 Winters Park LLC; CHI Javelin Denison LLC;
 CHI Javelin Frisco, LLC; CHI Javelin Allen
 LLC; CHI Javelin Vista Ridge LLC; J-S
 Fredericksburg Realty, LP; HC Hill Country
 Associates, Ltd.; H-C Associates, Ltd.; HC-
 RW Associates, Ltd.; Los Hermanos &
 Associates, Ltd. TIC Skilled Nursing Portfolio
 II 1, L.P.; TIC Skilled Nursing Portfolio II 2,
 L.P.; TIC Skilled Nursing Portfolio II 3, L.P.;
 TIC Skilled Nursing Portfolio II 4, L.P.; TIC
 Skilled Nursing Portfolio II 5, L.P.; TIC
 Skilled Nursing Portfolio II 6, L.P.; TIC
 Skilled Nursing Portfolio II 7, L.P.; TIC
 Skilled Nursing Portfolio II 8, L.P.; TIC
 Skilled Nursing Portfolio II 9, L.P.; TIC
 Skilled Nursing Portfolio II 10, L.P.; TIC
 Skilled Nursing Portfolio II 11, L.P.; TIC
 Skilled Nursing Portfolio II 13, L.P.; TIC
 Skilled Nursing Portfolio II 14, L.P.; TIC
 Skilled Nursing Portfolio II 15, L.P.; TIC
 Skilled Nursing Portfolio II 16, L.P.; TIC
 Skilled Nursing Portfolio II 17, L.P.; TIC
 Skilled Nursing Portfolio II 18, L.P.; TIC
 Skilled Nursing Portfolio II 19, L.P.; TIC
 Skilled Nursing Portfolio II 20, L.P.; TIC S.A.
 Portfolio IV I, L.P.; TIC S.A. Portfolio IV 2,
 L.P.; TIC S.A. Portfolio IV 5, L.P.; TIC S.A.
 Portfolio IV 6, L.P.; TIC S.A. Portfolio IV 7,
 L.P.; TIC S.A. Portfolio IV 8, L.P.; TIC S.A.
 Portfolio IV 9, L.P.; TIC S.A. Portfolio IV 10,
 L.P.; TIC S.A. Portfolio IV 11, L.P.; TIC S.A.
 Portfolio IV 12, L.P.; TIC S.A. Portfolio IV
 13, L.P.; TIC S.A. Portfolio IV 14, L.P.; TIC
 S.A. Portfolio IV 15, L.P.; TIC S.A. Portfolio
 IV 16, L.P.; TIC S.A. Portfolio IV 17, L.P.;
 TIC S.A. Portfolio IV 18, L.P.; TIC S.A.
 Portfolio IV 19, L.P.; TIC S.A. Portfolio IV
 20, L.P.; TIC S.A. Portfolio IV 21, L.P.; TIC
 S.A. Portfolio IV 22, L.P.; TIC S.A. Portfolio
 IV 23, L.P.; TIC S.A. Portfolio IV 24, L.P.;
 TIC S.A. Portfolio IV 25, L.P.; TIC S.A.


                                                   2
 69210765.2
Case 18-33967-bjh11 Doc 1480 Filed 07/02/19           Entered 07/02/19 20:24:19        Page 3 of 18



 Portfolio IV 26, L.P.; TIC S.A. Portfolio IV
 27, L.P.; TIC S.A. Portfolio IV 28, L.P.; TIC
 S.A. Portfolio IV 29, L.P.; TIC S.A. Portfolio
 IV 30, L.P.; TIC S.A. Portfolio IV 32, L.P.;
 TIC S.A. Portfolio IV 33, L.P.; TIC S.A.
 Portfolio IV 34, L.P.; TIC S.A. Portfolio IV
 35, L.P.; and TIC S.A. Portfolio IV 36, L.P.

                       Defendants.



       PLAINTIFF’S ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT

          Senior Care Centers, LLC and its affiliated debtors and debtors in possession (the

 “Debtors” or “Plaintiffs”), by and through its undersigned counsel, hereby commences the

 above-captioned Adversary Proceeding by filing its Complaint for Declaratory Judgment against

 Defendants Granite Park Bend Health Center, LLC; Granite Sagebrook Health Center, LLC;

 TXMS Real Estate Investments, Inc.; Granite Master Partners, L.P.; Hidalgo Healthcare Realty,

 LLC; CHI Javelin LLC; CHI Javelin Winters Park LLC; CHI Javelin Denison LLC; CHI Javelin

 Frisco, LLC; CHI Javelin Allen LLC; CHI Javelin Vista Ridge LLC; J-S Fredericksburg Realty,

 LP; HC Hill Country Associates, Ltd.; H-C Associates, Ltd.; HC-RW Associates, Ltd.; Los

 Hermanos & Associates, Ltd. TIC Skilled Nursing Portfolio II 1, L.P.; TIC Skilled Nursing

 Portfolio II 2, L.P.; TIC Skilled Nursing Portfolio II 3, L.P.; TIC Skilled Nursing Portfolio II 4,

 L.P.; TIC Skilled Nursing Portfolio II 5, L.P.; TIC Skilled Nursing Portfolio II 6, L.P.; TIC

 Skilled Nursing Portfolio II 7, L.P.; TIC Skilled Nursing Portfolio II 8, L.P.; TIC Skilled Nursing

 Portfolio II 9, L.P.; TIC Skilled Nursing Portfolio II 10, L.P.; TIC Skilled Nursing Portfolio II

 11, L.P.; TIC Skilled Nursing Portfolio II 13, L.P.; TIC Skilled Nursing Portfolio II 14, L.P.; TIC

 Skilled Nursing Portfolio II 15, L.P.; TIC Skilled Nursing Portfolio II 16, L.P.; TIC Skilled

 Nursing Portfolio II 17, L.P.; TIC Skilled Nursing Portfolio II 18, L.P.; TIC Skilled Nursing



                                                  3
 69210765.2
Case 18-33967-bjh11 Doc 1480 Filed 07/02/19                   Entered 07/02/19 20:24:19            Page 4 of 18



 Portfolio II 19, L.P.; TIC Skilled Nursing Portfolio II 20, L.P.; TIC S.A. Portfolio IV I, L.P.; TIC

 S.A. Portfolio IV 2, L.P.; TIC S.A. Portfolio IV 5, L.P.; TIC S.A. Portfolio IV 6, L.P.; TIC S.A.

 Portfolio IV 7, L.P.; TIC S.A. Portfolio IV 8, L.P.; TIC S.A. Portfolio IV 9, L.P.; TIC S.A.

 Portfolio IV 10, L.P.; TIC S.A. Portfolio IV 11, L.P.; TIC S.A. Portfolio IV 12, L.P.; TIC S.A.

 Portfolio IV 13, L.P.; TIC S.A. Portfolio IV 14, L.P.; TIC S.A. Portfolio IV 15, L.P.; TIC S.A.

 Portfolio IV 16, L.P.; TIC S.A. Portfolio IV 17, L.P.; TIC S.A. Portfolio IV 18, L.P.; TIC S.A.

 Portfolio IV 19, L.P.; TIC S.A. Portfolio IV 20, L.P.; TIC S.A. Portfolio IV 21, L.P.; TIC S.A.

 Portfolio IV 22, L.P.; TIC S.A. Portfolio IV 23, L.P.; TIC S.A. Portfolio IV 24, L.P.; TIC S.A.

 Portfolio IV 25, L.P.; TIC S.A. Portfolio IV 26, L.P.; TIC S.A. Portfolio IV 27, L.P.; TIC S.A.

 Portfolio IV 28, L.P.; TIC S.A. Portfolio IV 29, L.P.; TIC S.A. Portfolio IV 30, L.P.; TIC S.A.

 Portfolio IV 32, L.P.; TIC S.A. Portfolio IV 33, L.P.; TIC S.A. Portfolio IV 34, L.P.; TIC S.A.

 Portfolio IV 35, L.P.; and TIC S.A. Portfolio IV 36, L.P. (collectively, the “Defendants”).2 For

 its Complaint against the Defendants, the Debtors hereby alleges as follows:

                                    PARTIES AND JURISDICTION

          1.      Senior Care Centers, LLC is a Delaware limited liability company.

          2.      The Debtor, along with certain of its affiliates (collectively, the “Debtors”), filed

 a voluntary petition for relief under Chapter 11 of title 11 of the United States Code (the

 “Bankruptcy Code”) on December 4, 2018 (the “Petition Date”).

          3.      The Debtors’ chapter 11 cases are jointly administered before the Bankruptcy

 Court in the above-captioned bankruptcy case (the “Chapter 11 Cases”).




 2
   For the avoidance of doubt, the Defendants named herein should include every landlord or counterparty to all of
 the Debtors’ skilled nursing, assisted living, and hospice leases. In the event that any of these parties were
 inadvertently omitted from the list of Defendants, the Debtors hereby reserve the right to join such additional
 defendants.


                                                        4
 69210765.2
Case 18-33967-bjh11 Doc 1480 Filed 07/02/19          Entered 07/02/19 20:24:19      Page 5 of 18



          4.    The Debtor continues to manage and operate its business as a debtor in possession

 pursuant to Bankruptcy Code sections 1107 and 1108. No trustee or examiner has been

 appointed in the Chapter 11 Cases.

          5.    Based upon information and belief, Granite Park Bend Health Center, LLC is a

 Texas limited liability company.

          6.    Based upon information and belief, Granite Sagebrook Health Center, LLC is a

 Texas limited liability company.

          7.    Based upon information and belief, TXMS Real Estate Investments, Inc. is a

 Delaware corporation.

          8.    Based upon information and belief, Granite Master Partners, L.P. is a Texas

 limited partnership.

          9.    Based upon information and belief, Hidalgo Healthcare Realty, LLC is a Texas

 limited liability company.

          10.   Based upon information and belief, CHI Javelin LLC is a Delaware limited

 liability company.

          11.   Based upon information and belief, CHI Javelin Winters Park LLC is a Delaware

 limited liability company.

          12.   Based upon information and belief, CHI Javelin Denison LLC is a Delaware

 limited liability company.

          13.   Based upon information and belief, CHI Javelin Frisco, LLC is a Delaware

 limited liability company.

          14.   Based upon information and belief, CHI Javelin Allen LLC is a Delaware limited

 liability company.



                                                5
 69210765.2
Case 18-33967-bjh11 Doc 1480 Filed 07/02/19         Entered 07/02/19 20:24:19       Page 6 of 18



          15.   Based upon information and belief, CHI Javelin Vista Ridge LLC is a Delaware

 limited liability company.

          16.   Based upon information and belief, J-S Fredericksburg Realty, LP is a Texas

 limited partnership.

          17.   Based upon information and belief, HC Hill Country Associates, Ltd. is a Texas

 limited partnership.

          18.   Based upon information and belief, H-C Associates, Ltd. is a Texas limited

 partnership.

          19.   Based upon information and belief, HC-RW Associates, Ltd. is a Texas limited

 partnership.

          20.   Based upon information and belief, Los Hermanos & Associates, Ltd. is a Texas

 limited partnership.

          21.   Based upon information and belief, TIC Skilled Nursing Portfolio II 1, L.P. is a

 Texas limited partnership.

          22.   Based upon information and belief, TIC Skilled Nursing Portfolio II 2, L.P. is a

 Texas limited partnership.

          23.   Based upon information and belief, TIC Skilled Nursing Portfolio II 3, L.P. is a

 Texas limited partnership.

          24.   Based upon information and belief, TIC Skilled Nursing Portfolio II 4, L.P. is a

 Texas limited partnership.

          25.   Based upon information and belief, TIC Skilled Nursing Portfolio II 5, L.P. is a

 Texas limited partnership.




                                                6
 69210765.2
Case 18-33967-bjh11 Doc 1480 Filed 07/02/19          Entered 07/02/19 20:24:19      Page 7 of 18



          26.   Based upon information and belief, TIC Skilled Nursing Portfolio II 6, L.P. is a

 Texas limited partnership.

          27.   Based upon information and belief, TIC Skilled Nursing Portfolio II 7, L.P. is a

 Texas limited partnership.

          28.   Based upon information and belief, TIC Skilled Nursing Portfolio II 8, L.P. is a

 Texas limited partnership.

          29.   Based upon information and belief, TIC Skilled Nursing Portfolio II 9, L.P. is a

 Texas limited partnership.

          30.   Based upon information and belief, TIC Skilled Nursing Portfolio II 10, L.P. is a

 Texas limited partnership.

          31.   Based upon information and belief, TIC Skilled Nursing Portfolio II 11, L.P. is a

 Texas limited partnership.

          32.   Based upon information and belief, TIC Skilled Nursing Portfolio II 13, L.P. is a

 Texas limited partnership.

          33.   Based upon information and belief, TIC Skilled Nursing Portfolio II 14, L.P. is a

 Texas limited partnership.

          34.   Based upon information and belief, TIC Skilled Nursing Portfolio II 15, L.P. is a

 Texas limited partnership.

          35.   Based upon information and belief, TIC Skilled Nursing Portfolio II 16, L.P. is a

 Texas limited partnership.

          36.   Based upon information and belief, TIC Skilled Nursing Portfolio II 17, L.P. is a

 Texas limited partnership.




                                                7
 69210765.2
Case 18-33967-bjh11 Doc 1480 Filed 07/02/19          Entered 07/02/19 20:24:19      Page 8 of 18



          37.   Based upon information and belief, TIC Skilled Nursing Portfolio II 18, L.P. is a

 Texas limited partnership.

          38.   Based upon information and belief, TIC Skilled Nursing Portfolio II 19, L.P. is a

 Texas limited partnership.

          39.   Based upon information and belief, TIC Skilled Nursing Portfolio II 20, L.P. is a

 Texas limited partnership.

          40.   Based upon information and belief, TIC S.A. Portfolio IV I, L.P. is a Texas

 limited partnership.

          41.   Based upon information and belief, TIC S.A. Portfolio IV 2, L.P. is a Texas

 limited partnership.

          42.   Based upon information and belief, TIC S.A. Portfolio IV 5, L.P. is a Texas

 limited partnership.

          43.   Based upon information and belief, TIC S.A. Portfolio IV 6, L.P. is a Texas

 limited partnership.

          44.   Based upon information and belief, TIC S.A. Portfolio IV 7, L.P. is a Texas

 limited partnership.

          45.   Based upon information and belief, TIC S.A. Portfolio IV 8, L.P. is a Texas

 limited partnership.

          46.   Based upon information and belief, TIC S.A. Portfolio IV 9, L.P. is a Texas

 limited partnership.

          47.   Based upon information and belief, TIC S.A. Portfolio IV 10, L.P. is a Texas

 limited partnership.




                                                8
 69210765.2
Case 18-33967-bjh11 Doc 1480 Filed 07/02/19       Entered 07/02/19 20:24:19     Page 9 of 18



          48.   Based upon information and belief, TIC S.A. Portfolio IV 11, L.P. is a Texas

 limited partnership.

          49.   Based upon information and belief, TIC S.A. Portfolio IV 12, L.P. is a Texas

 limited partnership.

          50.   Based upon information and belief, TIC S.A. Portfolio IV 13, L.P. is a Texas

 limited partnership.

          51.   Based upon information and belief, TIC S.A. Portfolio IV 14, L.P. is a Texas

 limited partnership.

          52.   Based upon information and belief, TIC S.A. Portfolio IV 15, L.P. is a Texas

 limited partnership.

          53.   Based upon information and belief, TIC S.A. Portfolio IV 16, L.P. is a Texas

 limited partnership.

          54.   Based upon information and belief, TIC S.A. Portfolio IV 17, L.P. is a Texas

 limited partnership.

          55.   Based upon information and belief, TIC S.A. Portfolio IV 18, L.P. is a Texas

 limited partnership.

          56.   Based upon information and belief, TIC S.A. Portfolio IV 19, L.P. is a Texas

 limited partnership.

          57.   Based upon information and belief, TIC S.A. Portfolio IV 20, L.P. is a Texas

 limited partnership.

          58.   Based upon information and belief, TIC S.A. Portfolio IV 21, L.P. is a Texas

 limited partnership.




                                              9
 69210765.2
Case 18-33967-bjh11 Doc 1480 Filed 07/02/19        Entered 07/02/19 20:24:19     Page 10 of 18



           59.   Based upon information and belief, TIC S.A. Portfolio IV 22, L.P. is a Texas

  limited partnership.

           60.   Based upon information and belief, TIC S.A. Portfolio IV 23, L.P. is a Texas

  limited partnership.

           61.   Based upon information and belief, TIC S.A. Portfolio IV 24, L.P. is a Texas

  limited partnership.

           62.   Based upon information and belief, TIC S.A. Portfolio IV 25, L.P. is a Texas

  limited partnership.

           63.   Based upon information and belief, TIC S.A. Portfolio IV 26, L.P. is a Texas

  limited partnership.

           64.   Based upon information and belief, TIC S.A. Portfolio IV 27, L.P. is a Texas

  limited partnership.

           65.   Based upon information and belief, TIC S.A. Portfolio IV 28, L.P. is a Texas

  limited partnership.

           66.   Based upon information and belief, TIC S.A. Portfolio IV 29, L.P. is a Texas

  limited partnership.

           67.   Based upon information and belief, TIC S.A. Portfolio IV 30, L.P. is a Texas

  limited partnership.

           68.   Based upon information and belief, TIC S.A. Portfolio IV 32, L.P. is a Texas

  limited partnership.

           69.   Based upon information and belief, TIC S.A. Portfolio IV 33, L.P. is Texas

  limited partnership.




                                              10
  69210765.2
Case 18-33967-bjh11 Doc 1480 Filed 07/02/19            Entered 07/02/19 20:24:19       Page 11 of 18



           70.    Based upon information and belief, TIC S.A. Portfolio IV 34, L.P. is a Texas

  limited partnership.

           71.    Based upon information and belief, TIC S.A. Portfolio IV 35, L.P. is a Texas

  limited partnership.

           72.    Based upon information and belief, and TIC S.A. Portfolio IV 36, L.P. is a Texas

  limited partnership.

           73.    This Court has jurisdiction pursuant to 28 U.S.C. §§ 157 and 1334. Venue is

  proper pursuant to 28 U.S.C. §§ 1408 and 1409. This is a core proceeding pursuant to 28 U.S.C.

  § 157(b). The Debtors consent to entry of a final order under Article III of the United States

  Constitution.

           74.    The statutory predicates for the relief requested in this Complaint are Bankruptcy

  Code sections 105 and 365, and Rule 7001 of the Federal Rules of Bankruptcy Procedure (the

  “Bankruptcy Rules”).

                                   GENERAL ALLEGATIONS

           75.    Prior to the Petition Date, the Debtors operated approximately ninety-seven (97)

  skilled nursing facilities (“SNFs”), nine (9) assisted living facilities (“ALFs”), and six (6)

  hospice facilities (collectively, the “Facilities”). The Debtors do not own any real estate, but

  instead operates the Facilities through a number of leases, subleases, and master leases

  (collectively, the “Leases”) among numerous landlords (together, the “Landlords”). Prior to the

  Petition Date, the Debtors were party to approximately 113 Leases.

           76.    Prior to the Petition Date, the Debtors provided care on a daily basis to

  approximately 9,000 patients and had a capacity of approximately 13,000 beds. To become a

  patient, the prospective patient must enter into an admission agreement with the Debtors



                                                  11
  69210765.2
Case 18-33967-bjh11 Doc 1480 Filed 07/02/19            Entered 07/02/19 20:24:19       Page 12 of 18



  (“Admission Agreement”). The Admission Agreement establishes the terms and conditions

  under which a resident will reside in a Facility and receive services. The services provided by the

  Debtors to patients include, among other things: transportation, meals, housekeeping, 24-hour

  monitoring, laundry, daily living assistance, and 24-hour nursing care.

           77.    Prior to the Petition Date, the Debtors’ three largest Landlords were Granite

  Investment Group, LLC (together with its affiliates, “Granite”), Sabra Healthcare REIT, Inc.

  (together with its affiliates, “Sabra”), and TXMS Real Estate Investments, Inc. (“TXMS” or

  “LTC”).

           78.    Prior to the Petition Date, the Debtors and Granite were parties to a number of

  Leases (the “Granite Leases”) covering approximately thirty-one (31) Facilities (the “Granite

  Facilities”).

           79.    Prior to the Petition Date, the Debtors and Sabra were parties to a number of

  Leases (the “Sabra Leases”) covering approximately thirty-eight (38) Facilities (the “Sabra

  Facilities”).

           80.    Prior to the Petition Date, the Debtors and TXMS were parties to a number of

  Leases (the “TXMS Leases”) covering approximately eleven (11) Facilities (the “TXMS

  Facilities”).

           81.    Prior to the Petition Date, the Debtors were also parties to Leases with

  approximately fifteen (15) additional Landlords (the “Additional Landlords”) representing

  approximately twenty-six (26) Facilities (the “Additional Leases”).

           82.    Currently, the Debtors have filed six (6) omnibus motions to reject executory

  contracts and unexpired leases pursuant to Bankruptcy Code section 365 (collectively, the




                                                  12
  69210765.2
Case 18-33967-bjh11 Doc 1480 Filed 07/02/19                       Entered 07/02/19 20:24:19           Page 13 of 18



  “Rejection Motions”).3 The Debtors have rejected or rejection is pending on Leases covering

  approximately seventy-five (75) Facilities (collectively, the “Rejected Facilities”). Given the

  nature of the Debtors’ business, after rejection, the Debtors have continued to operate Rejected

  Facilities while new operators are identified. The Debtors have and continue to have negotiations

  with Landlords and new operators for Rejected Facilities. These negotiations include settlement

  agreements that resolve outstanding issues between the Debtors and Landlords and operations

  transfer agreements (“OTAs”) which transfer operations to a new operator.4 Each OTA and

  settlement agreement is unique given the facts and circumstances of the particular transfer. As of

  this time, the Debtors have transitioned operations of forty-five (45) Facilities, including thirty-

  eight (38) Sabra Facilities.

             83.      On April 1, 2019, the Court entered the Order Extending the Deadline to Assume

  or Reject Unexpired Leases of Nonresidential Real Property [Docket No. 820] and Order

  Extending the Deadline to Assume or Reject Unexpired Leases of Nonresidential Real Property

  (Specific to G-Debtors) [Docket No. 1052] (the “Deadline Extension Orders”). Pursuant to the

  Deadline Extension Orders, the Debtors’ time to assume or reject unexpired real property leases

  was extended generally5 through and including July 2, 2019, without prejudice to the rights of

  the Debtors to request further extensions.

                                               CLAIM FOR RELIEF
                                                     COUNT 1
                                              (Declaratory Judgment)

             84.      The Debtors hereby re-allege and incorporate all preceding paragraphs as if fully

  set forth herein.

  3
      [Docket Nos. 178, 209, 211, 448, 759, and 1023].
  4
   It should be noted that the Granite Rejected Facilities were rejected as of early May, however, counsel for Granite
  has still not presented the Debtors with any OTAs for consideration.
  5
      The referenced Granite orders already have revised deadlines and conditions.


                                                            13
  69210765.2
Case 18-33967-bjh11 Doc 1480 Filed 07/02/19              Entered 07/02/19 20:24:19         Page 14 of 18



           85.   Pursuant to Bankruptcy Code section 365(d)(4)(A), “an unexpired lease of

  nonresidential real property under which the debtor is the lessee shall be deemed rejected, and

  the trustee shall immediately surrender that nonresidential real property to the lessor, if the

  trustee does not assume or reject the unexpired lease by the earlier of (i) the date that is 120 days

  after the date of the order for relief; or (ii) the date of the entry of an order confirming the plan.”

  (emphasis added).

           86.   “The court may extend the period determined under subpart (A), prior to the

  expiration of the 120-day period, for 90 days on the motion of the trustee or lessor for cause.” 11

  U.S.C.A. § 365(d)(4)(B)(i). “If the court grants an extension under clause (i), the court may grant

  a subsequent extension only upon prior written consent of the lessor in each instance.” 11

  U.S.C.A. § 365(d)(4)(B)(ii).

           87.   However, these deadlines only apply to nonresidential real property leases.

  “[N]owhere in the legislative history … did Congress state any intent for § 365(d)(4) to be

  applied to residential structures. No legislative intent can be inferred from the legislative history

  which contradicts the plain language of the statute restricting § 365(d)(4) to nonresidential real

  property.” In re Care Givers, Inc., 113 B.R. 263, 267 (Bankr. N.D. Tex. 1989) (holding that six

  nursing home leases are not leases of nonresidential real property within the meaning of §

  365(d)(4), and therefore, the deadline to assume real property leases did not apply).

           88.   In Care Givers, the debtors were lessees to six real property leases in which they

  operated nursing homes. Their landlords moved the court to deem these leases rejected as a

  matter of law because the debtors filed their motion to assume the leases two days after the

  deadline provided in Bankruptcy Code section 365(d)(4). Id. at 265.




                                                    14
  69210765.2
Case 18-33967-bjh11 Doc 1480 Filed 07/02/19              Entered 07/02/19 20:24:19     Page 15 of 18



           89.    The landlords argued that the court should focus on the nature of the lease, not on

  the use of the real property. Id. at 266. If the lease can be characterized as a commercial lease,

  then, the landlords argued, the lease is nonresidential and falls under Bankruptcy Code section

  365(d)(4). Id. The landlords further argued that section 365(d)(4) applies even to a commercial

  lease for residential real property, and that the statute covers any commercial lease of real

  property. Id.

           90.    In starting its analysis, the court rejected the landlord’s argument and noted that

  “[t]he plain meaning of the phrase used in the statute, ‘lease of nonresidential real property,’ is

  not synonymous with the phrase ‘commercial lease of real property.’” Id. The court continued,

  “[i]n the statute the adjective ‘nonresidential’ modifies ‘real property’ thereby focusing on the

  character of the real property, not the character of the lease.” Id.

           91.    The six nursing homes which the debtors wished to continue to operate were

  designed to provide residences and nursing care for people who lived in them, and the residents

  lived in the nursing homes for years or, sometimes, for the rest of their lives. Id. at 267. In

  addition, while the debtors held licenses to operate the homes, their landlords did not. Id. The

  court thus noted that if Bankruptcy Code section 365(d)(4) applied, absent timely assumption of

  the leases, that section would have required that the debtors immediately surrender the real

  property to landlords on the 1st day after the deadline ran, and then no licensed entity would have

  been in a position to operate the nursing homes. Id.

           92.    Accordingly, the court noted that “[t]he plain language of the statute would have

  produced an unsensible and unintended circumstance by requiring immediate surrender of real

  property where people live and depend upon a licensed operator. The residents and the

  governmental agencies would have been forced to confront an unintended predicament. Congress



                                                    15
  69210765.2
Case 18-33967-bjh11 Doc 1480 Filed 07/02/19            Entered 07/02/19 20:24:19        Page 16 of 18



  never contemplated that result. Rather that result seems contrary to the congressional concern

  with filling vacant space in nonresidential [shopping centers].” Id.

           93.   The landlords also argued that because the nursing homes had nonresidential as

  well as residential aspects, they should be characterized as nonresidential. Id. However, the court

  rejected that argument also, and held that § 365(d)(4) applies “only to property which is wholly

  nonresidential. Real property which has both residential and nonresidential aspects is not

  ‘nonresidential’ within the meaning of § 365(d)(4).” Id.

           94.   Care Givers also cited In re Independence Village, Inc., 52 B.R. 715 (Bankr. E.D.

  Mich. 1985) as support for its holding. There, the debtor operated a 252 unit life care facility for

  the elderly and the court found that since “the lease in question deals with residential real

  property, that is, property in which human beings reside, § 365(d)(4) does not apply.” Id. at 722.

           95.   Consistent with the holding of Care Givers, the court in In re Texas Health

  Enterprises, Inc., 255 B.R. 181 (Bankr. E.D. Tex. 2000) also held that a debtors’ nursing home

  lease was not a lease of “nonresidential real property” within the meaning of Bankruptcy Code

  section 365(d)(4).

           96.   There, the debtors were the second largest operator of nursing home facilities in

  the State of Texas. Id. at 183. One of their landlords argued that its lease should be declared

  rejected as a matter of law pursuant to 11 U.S.C. § 365(d)(4) since it is a lease of nonresidential

  real property that was not assumed within the deadline provided. Id. However, the court agreed

  with Care Givers and Independence Village and held that the nursing home lease was not a

  nonresidential lease, and thus, Bankruptcy Code section 365(d)(4) did not apply. Id. at 184.




                                                  16
  69210765.2
Case 18-33967-bjh11 Doc 1480 Filed 07/02/19            Entered 07/02/19 20:24:19       Page 17 of 18



           WHEREFORE, the Debtors respectfully request a declaratory judgment finding that

  Bankruptcy Code section 365(d)(4) does not apply to the Debtors’ skilled nursing, assisted

  living, and hospice leases, and such other and further relief that the Court deems just and proper

  under the circumstances.

  Dated: July 2, 2019                          Respectfully submitted,
         Dallas, Texas
                                               POLSINELLI PC

                                                /s/ Trey A. Monsour
                                               Trey A. Monsour (State Bar No. 14277200)
                                               2950 N. Harwood, Suite 2100
                                               Dallas, Texas 75201
                                               Telephone: (214) 397-0030
                                               Facsimile: (214) 397-0033
                                               tmonsour@polsinelli.com

                                               Jeremy R. Johnson (Admitted Pro Hac Vice)
                                               600 3rd Avenue, 42nd Floor
                                               New York, New York 10016
                                               Telephone: (212) 684-0199
                                               Facsimile: (212) 684-0197
                                               jeremy.johnson@polsinelli.com

                                               Counsel to the Debtors and
                                               Debtors in Possession

                                               -and-

                                               ROCHELLE McCULLOUGH, LLP

                                               /s/ E.P. Keiffer
                                               E.P. Keiffer (State Bar No. 11181700)
                                               325 North Saint Paul St., Suite 4500
                                               Dallas, Texas 75201
                                               Telephone: (214) 953-0182
                                               Facsimile: (214) 953-0185
                                               pkeiffer@romclaw.com

                                               Conflicts Counsel to the Debtors and
                                               Debtors in Possession




                                                 17
  69210765.2
Case 18-33967-bjh11 Doc 1480 Filed 07/02/19   Entered 07/02/19 20:24:19   Page 18 of 18




                                         18
  69210765.2
